DETAILED ACTION
Applicant’s Response
Subsequent further consideration of the arguments presented in the Appeal Brief filed on October 26, 2020, the Office has decided to withdraw the outstanding rejections and pass the case to allowance. 
Allowable Subject Matter
Claims 1, 5, 7-8, 21-29, and 32 are allowable. Collectively, Dhindsa et al., US 2012/0031559, and Paterson et al., US 2003/0176074, represent the closest prior art. Figure 1 of Dhindsa shows a PECVD process chamber including a lid assembly constituted by a blocker plate (401), a faceplate (115), an isolator (141), and a gas box (101). Paterson, in turn, provides first and second cylinders coupled to each of the lid cover and chamber body so as to actuate the separation of these two bodies. The prior art, though, does not provide guidance pertaining to what members of the lid assembly elevate along with the lid cover, as well as “simultaneously relative to the chamber body to separate the first portion…from the second portion.” (The “first portion” being the blocker plate, faceplate, and faceplate heater, and the “second portion” being the isolator and gas box.) By explicitly codifying that it is the isolator and gas box which are, together, lifted by the lift mechanism so as to expose the blocker plate and faceplate heater, the claimed invention patentably distinguishes over the closest prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/PARVIZ HASSANZADEH/Supervisory Patent Examiner, Art Unit 1716